DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one active ingredient" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,250,401 B2.
US 7,250,401 teaches a method of treating glutamate-related diseases including cerebral ischemia (stroke) comprising administering a therapeutically effective amount of carbamathione (claim 7; Example 6; col 14, line 66 - col 15, line 2; col 8, line 65), satisfying all of the limitations of claim 1.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modi (NPL 2, IDS 01/14/2021).
Modi teaches a method of administering carbamathione in a mouse MCAO stroke model whereby the size of the brain infarct resulting from the cerebral ischemia/reperfusion injury is minimized (abstract, section 3.4, Fig. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,250,401 B2 in view of US 2015/0265569 A1.
US 2015/0265569 A1 teaches a method of reducing size of a brain infarct that develops in a mammalian subject in response to a cerebral ischemia/reperfusion injury, comprises administering an S-methyl-N,N-diethylthiocarbamate sulfoxide (DETC-MeSO) agent to the subject (paragraph [0005]).
US 2015/0265569 A1 does not teach that the agent is carbamathione.
US 7,250,401 teaches that carbamathione  is a neuroprotective agent DETC-MeSO agent (col 7, lines 30-66). US 7,250,401 teaches a method of treating glutamate-related diseases including cerebral ischemia (stroke) comprising administering a therapeutically effective amount of carbamathione (claim 7; Example 6; col 14, line 66 - col 15, line 2; col 8, line 65).
It would have been obvious to substitute the carbamathione taught by US 7,250,401 for the DETC-MeSO agent in the method of reducing size of a brain infarct that develops in a mammalian subject in response to a cerebral ischemia/reperfusion injury taught by US 2015/0265569 A1, satisfying all of the limitations of claims 1 and 4. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to claim 2, US 2015/0265569 A1 teaches that the subject has been diagnosed with ischemic stroke prior to administration (claim 2).
With respect to claim 3, US 2015/0265569 A1 teaches that the subject has been administered tissue plasminogen activator (claim 3).
With respect to claim 5, US 2015/0265569 A1 teaches that the agent is formulated for injection (claim 7).
With respect to claim 6, US 2015/0265569 A1 teaches that the agent is administered within 24 hours of the onset of symptoms of ischemic stroke (claim 8).
With respect to claim 7, US 2015/0265569 A1 teaches that the agent is administered at least once a day for at least three days (claim 9).
With respect to claim 8, US 2015/0265569 A1 teaches that the agent is administered for at least seven days (claim 10).
With respect to claim 9, , US 2015/0265569 A1 teaches that the agent is administered repeatedly until the lesion becomes at least 50% fibrotic (paragraph [0012]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654